Citation Nr: 0409564	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  00-00 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to an initial evaluation in excess of zero percent 
for hemorrhoids.  

3.  Entitlement to an increased rating for a skin condition 
characterized by acne and recurrent growths, currently rated as 10 
percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1966 to June 
1974, as well as an unverified period of service with the Michigan 
Air National Guard from approximately 1988 to 1991.   

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of January 1999, January 2000, and April 2000 rating 
actions by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Detroit, Michigan.  In the January and April 2000 
rating actions, the RO denied an application to reopen a 
previously denied claim of entitlement to service connection for a 
cervical spine disability.  By a June 2001 decision, the Board 
concluded that new and material evidence had been received 
sufficient to reopen the previously denied claim of service 
connection, and remanded the case for additional development.  In 
the June 2001 decision, the Board also remanded the appellant's 
claims for entitlement to an evaluation in excess of zero percent 
for hemorrhoids, and entitlement to an increased rating for a skin 
condition characterized by acne and recurrent growths.   

The issues of entitlement to an evaluation in excess of zero 
percent for hemorrhoids, and entitlement to an increased rating 
for a skin condition characterized by acne and recurrent growths, 
will be discussed in the REMAND portion of this decision; these 
issues are remanded to the RO via the Appeals Management Center in 
Washington, D.C. 






FINDING OF FACT

It is likely that the appellant's cervical spine disability, 
currently diagnosed as degenerative disc disease of the cervical 
spine, with disc herniation and radiculopathy, is attributable to 
his period of active military service.


CONCLUSION OF LAW

Service connection for degenerative disc disease of the cervical 
spine, with disc herniation and radiculopathy, is warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Regulations implementing the 
VCAA are applicable to the appellant's claim.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

In the present case, the appellant was first informed of the VCAA 
in a January 2001 letter from the RO.  Therefore, given that this 
matter comes before the Board on appeal of January and April 2000 
rating actions, and that the VCAA was not signed into law until 
November 2000, it is clear that it was not until after the 
original rating actions on appeal were promulgated did the RO 
provide notice to the appellant regarding the duty to notify him 
of the evidence he must provide, and the evidence that VA would 
obtain on his behalf.  Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  However, the Board observes that there 
is no indication that there is additional evidence that has not 
been obtained and that would be pertinent to the present claim.  
In addition, the appellant has been afforded the opportunity to 
present evidence and argument in support of the claim, including 
at a hearing before the undersigned Board member.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the appellant 
was issued a statement of the case in June 2000, and has been 
provided numerous subsequent supplemental statements of the case, 
apprising him of VA actions in this case.  

VA also has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 C.F.R. § 3.159(c).  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this regard, the Board notes that in 
December 2002, the appellant underwent a VA examination which was 
pertinent to his service connection claim and included a medical 
nexus opinion concerning his cervical spine disability.  The Board 
further observes that in this case, there is no outstanding 
evidence to be obtained, either by VA or the appellant.  
Consequently, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds that, in light of the 
above, the facts relevant to this appeal have been fully developed 
and there is no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.  


II.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a cervical spine disability.  The 
records include a consultation sheet, dated in March 1970, which 
shows that at that time, the appellant underwent a physical 
examination in order to determine whether he was fit for flying 
status.  Following the physical examination, the examiner 
concluded that the examination was normal and that there was no 
reason why the appellant could not be on flying status.     

In October 1995, the appellant underwent a VA examination.  At 
that time, he stated that in approximately 1970, while he was in 
the military, he injured his neck during an ejection seat training 
maneuver.  The appellant indicated that following the injury, he 
had pain in his neck for about a week and was treated with a 
cervical collar.  He noted that his injury cleared up, but that 
over the past few years, he had noticed increasing pain and 
stiffness in his neck.  Following the physical examination, he was 
diagnosed with "chronic cervical sprain, with likely spondylosis 
which may or may not be related to [the appellant's] above-
described injury."  An x-ray of the appellant's cervical spine was 
interpreted as showing loss of lordotic curvature, with minor 
osteophytes present at C5, C6, and C7 levels. There was narrowing 
of C6-7 disc space along with corresponding neural foramina, which 
was compatible with cervical spondylosis.  There was no other 
abnormality.

An x-ray report from the Bedford VA Medical Center (VAMC) shows 
that in April 1996, the appellant had an x-ray taken of his 
cervical spine.  The x-ray was interpreted as showing narrowing of 
the C5-6 and C6-7 intervertebral disc spaces, with anterior and 
posterior osteophytes at both levels.  There was minimal 
encroachment on the neural foramina bilaterally at C5-6 and marked 
encroachment at C6-7.  The primary diagnostic code was "minor 
abnormality."

In September 1996, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he injured his 
neck during ejection seat training.  (Transcript (T.) at page 
(pg.) 8).  He stated that he was subsequently treated with a soft 
collar and was fine after one week.  (T. at pg. 9).  The appellant 
indicated that following his discharge, he first experienced neck 
pain in the late 1970's.  (Id.). According to the appellant, he 
had never had any other injury to his neck.  (T. at pg. 10).  He 
maintained that his current neck pain was due to his in- service 
neck injury. (Id.).

Private medical records from J.F., D.O., from July to December 
1998, show that in July 1998, the appellant was treated after 
complaining of neck pain "off and on since a military injury in 
the 1970's."  At that time, he stated that he had increasing pain 
in his neck, with radiation into the shoulder, arm, and forearm on 
the right, with associated paresthesias into the hand.  Dr. F. 
interpreted an x-ray of the appellant's cervical spine as showing 
spondylosis primarily at the 6-7 level with foraminal stenosis.  
Following the physical examination, the appellant was diagnosed 
with cervical spondylosis with radiculopathy.  The records also 
show that in July 1998, the appellant had a magnetic resonance 
imaging (MRI) taken of his cervical spine.  The MRI was 
interpreted as showing probable disc herniation on the right at 
C5-6.  According to the records, in August 1998, the appellant 
underwent a "follow-up" examination.  After the physical 
examination, he was diagnosed with a herniated nucleus pulposus of 
the cervical spine, with radiculopathy.

A private medical statement from Dr. F., dated in December 1998, 
shows that at that time, Dr. F. indicated that pursuant to his 
recent conversation with the appellant, it was his opinion that if 
the appellant had had no other trauma to his cervical spine, and 
there were indeed continued episodes of varying degrees of pain 
since his ejector seat training injury, then it was probable that 
his current condition was a result of the ejector seat accident 
from 1970.

Private medical records, from April to October 1999, show that in 
September 1999, the appellant was treated after complaining of 
neck pain.  At that time, he stated that during service, he 
suffered a whiplash injury and subsequently had intermittent neck 
symptoms.  The appellant indicated that in the last year or so, he 
had developed pain and tingling down his right arm.  He noted that 
he sought treatment from a private physician and was given 
epidural steroids which gave him temporary relief of his radicular 
symptoms.  The appellant reported that recently, he was carrying a 
30 pound back pack filled with books when he developed discomfort 
down his right arm with complete numbness of the lateral two 
digits of his right hand.  The physical examination of his neck 
demonstrated tenderness with palpation over his lower cervical 
spine and his right cervical paravertebral muscles.  He also had 
tenderness into his right rhomboids and right trapezius.  The 
appellant had limitation in all motions of his neck, especially 
flexion and side-bending to the right.  The records also reflect 
that in October 1999, the appellant had a MRI taken of his 
cervical spine.  The MRI was interpreted as showing the following: 
(1) probable disk herniation to the right of midline, narrowing 
the right neural foramen at C5-6, unchanged from the previous 
study from 1998, and (2) bulging disk asymmetrical to the left at 
C6-7.

Private medical records from D.A.H., M.D., from October to 
November 1999, show intermittent treatment for the appellant's 
cervical spine disability.  The records include a private medical 
statement from Dr. H., dated in October 1999, which shows that at 
that time, Dr. H. indicated that the appellant had severe neck and 
right upper extremity pain, with numbness, as well as significant 
weakness in his right hand.  According to Dr. H., MRI scanning, x-
rays, a myelogram, and a computed axial tomography (CAT) scan had 
all been done, and all put together showed extensive degenerative 
abnormalities at C5-C6, C6-C7, and C7-T1.  Dr. H. stated that 
there was acute compression of the right C8 nerve root.  Dr. H. 
reported that the left C7 nerve root was compressed, but that that 
was not causing the symptoms. According to Dr. H., the appellant's 
acute problem was due to the right C8 root compression and he 
noted that surgery was an option.

The private medical records from Dr. D.A.H. include a Discharge 
Summary from Saint Mary's Mercy Medical Center which shows that 
the appellant was hospitalized from November 27, 1999 to November 
29, 1999.  Upon admission, he was diagnosed with right 
radiculopathy at C-8.  During his hospitalization, he underwent 
the following procedures: (1) anterior discectomy and interbody 
fusion at C7-T1, (2) microsurgical decompression of C8 nerve roots 
bilaterally, and (3) internal fixation using Orion plate.  Upon 
his discharge, he was diagnosed with right radiculopathy at C-8 
which was related to a large herniated nucleus pulposus.

A private medical statement from Dr. D.A.H., dated in January 
2000, shows that at that time, Dr. H. indicated that he had been 
treating the appellant since October 1999 for neck and right upper 
extremity pain.  Dr. H. stated that the history of the appellant's 
present illness went back about 30 years when he was in the Air 
Force and injured his neck while training in ejection seat 
techniques.  Dr. H. noted that following the injury, the appellant 
had intermittent neck pain, but that in the past few years, the 
neck pain had worsened and radiated to the right upper extremity 
in a C8 pattern.  According to Dr. H., current MRI scanning, 
myelogram, and CAT scan revealed degenerative changes at C5- C6, 
C6-7, and C7-T1, with an acute disc herniation at C7-T1 on the 
right.  Dr. H. reported that current examination revealed advanced 
weakness in the long flexors of the right forearm as well as the 
intrinsic muscles of the right hand to three on a scale of five.  
Sensation was diminished in the ulnar forearm as well as digits 
four and five of the left hand, splitting digit four as with an 
ulnar or C8 pattern.  Dr. H. stated that in October 1999, the 
appellant underwent surgery and an anterior discectomy and 
interbody fusion was performed at that level.  According to Dr. 
H., postoperatively, the appellant's pain was beginning to 
improve, although he still had weakness and sensory deficit.  Dr. 
H. stated that the appellant wished to establish a connection 
between his current neck disorder and the injury he received while 
in the Air Force.  Dr. H. indicated that it was his understanding 
that the force with which a person was catapulted forward in an 
ejection seat would be considerable.  Thus, in his opinion, it was 
reasonable to conclude that the appellant's current medical 
condition was a result of that trauma. According to Dr. H., over 
the years, degenerative disc disease had progressed and culminated 
in an acute disc herniation which left the appellant with some 
degree of residual pain plus neurological deficit.      

In May 2000, the appellant submitted a private medical record from 
St. Francis Hospital, dated in December 1980.  The December 1980 
medical record shows that at that time, the appellant was 
diagnosed with cervical and right arm pain, and an x-ray was 
requested.  It was noted that the appellant's physician was a Dr. 
M.  In an accompanying letter from the appellant, the appellant 
stated that in the late 1970's, he received treatment for neck 
pain from Dr. M. at the St. Francis Hospital.  The appellant noted 
that Dr. M. treated his neck pain with cortisone injections and 
recommended physical therapy.  According to the appellant, Dr. 
M.'s records were unavailable, but he was able to locate the 
December 1980 record from St. Francis Hospital which showed 
treatment for cervical pain.       

In March 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant testified 
that during service, he injured his neck during an ejection seat 
training maneuver.  (T. at pg. 3).  The appellant indicated that 
following the injury, he suffered from intermittent neck pain.  
(T. at pg. 5).  He stated that recently, the pain had worsened and 
he was diagnosed with degenerative changes of his cervical spine.  
(T. at pages (pgs.) 4 & 6).  The appellant maintained that his 
current cervical spine disability was due to his in-service neck 
injury.  (T. at pg. 4).

In the appellant's March 2001 Travel Board hearing, the appellant 
submitted additional evidence.  The evidence includes a copy of a 
letter from the Social Security Administration (SSA), dated in 
August 2000, which shows that at that time, the SSA determined 
that the appellant was disabled under the Social Security Act and 
was thereby entitled to Social Security disability benefits.  In 
addition, the evidence includes numerous articles regarding spinal 
injuries after ejection.  The evidence further includes a private 
medical statement from a Dr. M.M., dated in April 2000, which 
shows that at that time, Dr. M. reported that he had recently 
examined the appellant in conjunction with his claim for SSA 
benefits.  Dr. M. stated that according to the appellant, he 
injured his neck during service and subsequently suffered from 
intermittent neck pain.  The appellant indicated that recently, he 
was diagnosed with C8 nerve entrapment and underwent surgery. 
Following the physical examination, the appellant was diagnosed 
with history of cervical spine surgery with residuals of 
neuropathy and loss of function on the right.

The additional evidence also includes a private medical statement 
from R.D.K., D.O., dated in February 2001, which shows that at 
that time, the appellant was treated after complaining of neck 
pain.  The appellant stated that he had had the neck pain since 
1970 at which time he was ejected from an aircraft and injured his 
neck.  Following the physical examination, he was diagnosed with 
the following: (1) cervicalgia, (2) post-laminectomy syndrome, 
cervical, and (3) cervical radiculopathy.

In August 2001, the appellant submitted private medical records, 
from August 2000 to March 2001.  The records show intermittent 
treatment for chronic neck pain.

A VA examination was conducted in December 2002.  At that time, 
the examining physician stated that concerning the appellant's 
neck, he had a constant burning numbness in the C8 distribution 
from his elbow to the ulnar side of his forearm, down to the ulnar 
side of his hand and the ulnar two digits of the hand.  The 
burning numbness was also associated with chronic neck pain and a 
sense of loss of motion of the cervical spine.  The examiner 
reported that the appellant attributed his pain to an ejector seat 
accident, which happened during his period of active military 
service in the early 1970's.  According to the appellant, he was 
riding the ejector seat simulator up a 50 foot tower when he 
accidentally triggered the ejector seat with his head and helmet 
in inappropriate flexion.  The appellant stated that following the 
injury, he developed soreness in his neck.  He reported that 
although the soreness resolved, his neck pain reappeared in the 
late 1970's and he sought medical treatment.  The examiner stated 
that the appellant was able to obtain one medical record from St. 
Francis Hospital which documented the "performance" of a cervical 
spine x-ray in 1980 for a diagnosis of neck and right arm pain, 
tending to confirm the appellant's history.  According to the 
examiner, the appellant's symptoms resolved, but became prominent 
again in 1994.  In November 1999, the appellant underwent a 
cervical spine fusion at the C7-T1 level, with an anterior plate 
and bone grafting.  Following the physical examination, the 
examiner opined that the appellant had radiculopathy because he 
had burning dysesthetic tenderness in the C8 root distribution.  
The examiner stated that in regard to the question of whether the 
appellant's current cervical spine disability was related to his 
period of active military service, specifically his claimed in-
service neck injury, the examiner noted that the medical records 
provided for his review were minimal, and that in fact, only one 
record was provided.  However, the examiner indicated that that 
one record was the 1980 private medical record showing neck and 
right arm pain, which was "just in the right timeframe" to link 
the appellant's original "service-connected" ejector seat accident 
with his present condition.  


II.  Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where a physician relates 
the current condition to the period of service.  See Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992) (explaining the regulatory 
construction and applicability of section 3.303(d)).  In such 
instances, a grant of service connection is warranted only when 
"all of the evidence, including that pertinent to service, 
establishes that the disease was incurred during service." 38 
C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or within 
the presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

When, after consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved in 
favor of the claimant.  Reasonable doubt arises when there is an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove a claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Following consideration of the evidence of record, the Board finds 
that entitlement to service connection for a cervical spine 
disability, currently diagnosed as degenerative disc disease of 
the cervical spine, with disc herniation and radiculopathy, is 
warranted.  In this case, the appellant maintains that while he 
was in the military, he injured his neck during an ejection seat 
training maneuver.  The appellant states that following the 
injury, he developed neck pain.  According to the appellant, 
although his neck pain resolved, his symptoms reappeared in the 
late 1970's, and again in the 1990's.  He contends that his 
cervical spine disability, currently diagnosed as degenerative 
disc disease of the cervical spine, with disc herniation and 
radiculopathy, is related to his period of active service, 
specifically his in-service neck injury which occurred during an 
ejection seat training maneuver.  In this regard, the Board 
recognizes that the appellant's service medical records are 
negative for any complaints or findings of a cervical spine 
disability.  However, the records include a consultation sheet, 
dated in March 1970, which shows that at that time, the appellant 
was found to be fit for flying status.  At a minimum, the Board 
finds that this service medical record lends credence to the 
appellant's allegation that during service, he underwent ejection 
seat training.   

In the instant case, the Board recognizes that the evidence of 
record shows that there are discrepancies in the medical opinions 
regarding the question of whether the appellant's cervical spine 
disability, currently diagnosed as degenerative disc disease of 
the cervical spine, with disc herniation and radiculopathy, is 
related to his period of active military service, specifically to 
his claimed in-service neck injury.  In this regard, the Board 
notes that in the appellant's October 1995 VA examination, the 
appellant was diagnosed with "chronic cervical sprain, with likely 
spondylosis which may or may not be related to" the appellant's 
in-service neck injury.  However, the Board observes that in the 
December 1998 private medical statement from Dr. F., Dr. F. stated 
that if the appellant had had no other trauma to his cervical 
spine, and there were indeed continued episodes of varying degrees 
of pain since his ejector seat training injury, then it was 
probable that his current condition was a result of the ejector 
seat accident from 1970.  In addition, the Board also notes that 
in the January 2000 private medical statement from Dr. H., Dr. H. 
diagnosed the appellant with degenerative changes at C5-6, C6-7, 
and C7-T1, with an acute disc herniation at C7-T1 on the right.  
Dr. H. further noted that it was his understanding that the force 
with which a person was catapulted forward in an ejection seat 
would be considerable.  Thus, in his opinion, it was reasonable to 
conclude that the appellant's current medical condition was a 
result of his in-service neck trauma.  According to Dr. H., over 
the years, degenerative disc disease had progressed and culminated 
in an acute disc herniation which left the appellant with some 
degree of residual pain plus neurological deficit.       

The Board further observes that in the appellant's December 2002 
VA examination, the examiner stated that the medical records 
provided for his review were minimal, and that in fact, only one 
record was provided.  However, the examiner indicated that that 
one record was the 1980 private medical record showing neck and 
right arm pain, which was "just in the right timeframe" to link 
the appellant's original "service-connected" ejector seat accident 
with his present condition.

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 
5107(B) (West 2002), in order for a claimant to prevail, there 
need not be a preponderance of the evidence in the veteran's 
favor, but only an approximate balance of the positive and 
negative evidence.  In other words, the preponderance of the 
evidence must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Therefore, 
accepting as true that the appellant injured his neck during 
service while performing an ejection seat training maneuver, the 
Board concludes that the medical opinions from Dr. F., Dr. H., and 
the examiner from the appellant's December 2002 VA examination, 
are not speculative and demonstrate more than a remote possibility 
of a causal connection between the appellant's current cervical 
spine disability, diagnosed as degenerative disc disease of the 
cervical spine, with disc herniation and radiculopathy, and his 
period of active military service.  Thus, in consideration of the 
aforementioned evidence, the Board finds that the evidence for and 
against the appellant's claim for service connection for a 
cervical spine disability is in a state of relative equipoise.  
With reasonable doubt resolved in the appellant's favor, 
entitlement to service connection is warranted.  


ORDER

Entitlement to service connection for degenerative disc disease of 
the cervical spine, with disc herniation and radiculopathy, is 
granted.   








REMAND

In regard to the appellant's claim for entitlement to an 
evaluation in excess of zero percent for hemorrhoids, the Board 
notes that the RO has assigned a zero percent disability rating 
under Diagnostic Code 7336 for the appellant's service-connected 
hemorrhoids.  Under this section, a zero percent evaluation is 
warranted for mild or moderate hemorrhoids, internal or external.  
A 10 percent evaluation is assigned in cases of large or 
thrombotic and irreducible hemorrhoids, with excessive redundant 
tissue evidencing frequent recurrences.  A 20 percent evaluation 
is in order in cases of persistent bleeding and secondary anemia, 
or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2002).   

By a June 2001 decision, the Board remanded the appellant's claim 
for entitlement to an evaluation in excess of zero percent for 
hemorrhoids.  In the June 2001 decision, the Board requested that 
the RO afford the appellant a VA examination to determine the 
current nature and severity of his hemorrhoids.  The RO requested 
that the examiner specifically indicate whether the disability was 
manifested by large or thrombotic hemorrhoids, whether the 
hemorrhoids were irreducible, whether there was excessive or 
redundant tissue, whether there was any indication that the 
disability was productive of frequent recurrences, and whether 
there is evidence of persistent bleeding, anemia, or fissures.  

As per the Board's June 2001 decision, the appellant underwent a 
VA examination in December 2002.  At that time, the examining 
physician noted that the appellant had good sphincter control and 
that there was no evidence of fecal leakage.  In regard to whether 
the appellant had bleeding or thrombosis of hemorrhoids, the 
examiner stated that the appellant only had "rare drops of blood 
in toilet."  The examiner indicated that there was no evidence of 
any bleeding.  The size of the appellant's rectum and anus was 
within normal limits.  In regard to whether the appellant had any 
signs of anemia, the examiner reported that there were no signs 
upon physical examination, but that there were "no labs 
available."  The examiner stated that there was no evidence of 
fissures.  In regard to whether the appellant had any hemorrhoids, 
the examiner indicated that none were seen.  The examiner also 
noted that a flexible sigmoidoscopy was needed.  The diagnosis was 
"[illegible] grade I hemorrhoids [illegible]."   

In light of the above, the Board notes that although the examiner 
from the appellant's December 2002 VA examination reported that 
there were no signs of anemia upon physical examination, 
nevertheless, the examiner also stated that there were "no labs 
available."  Thus, without performing the appropriate test(s) to 
determine whether the appellant was anemic, the examiner was 
unable to specifically provide the requested information regarding 
whether the appellant had anemia.  Therefore, in light of the 
above, it is the Board's determination that the RO has not 
complied with the instructions from the June 2001 remand.  The 
Board observes that it is obligated by law to ensure that the RO 
complies with its directives, as well as those of the United 
States Court of Appeals for Veterans Claims (Court).  The Court 
has stated that compliance by the Board and the RO with remand 
directives is neither optional nor discretionary.  Where the 
remand of the Board or the Court is not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, this finding 
requested by the Board could serve as the basis for granting a 
higher evaluation.      

In addition, although it appears that a flexible sigmoidoscopy was 
ordered at the time of the appellant's December 2002 VA 
examination, the Board notes that the evidence of record is 
negative for any sigmoidoscopy report.  Inasmuch as the VA is on 
notice of the potential existence of additional VA records, these 
records should be obtained prior to any further appellate review 
of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 
see generally Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992).  As additional action by the RO may be helpful in either 
obtaining such putative records, or documenting information that 
the medical records cannot be obtained, further development in 
this regard is warranted.    

In regard to the appellant's increased rating claim for his 
service-connected skin condition characterized by acne and 
recurrent growths, the Board notes that the RO has assigned a 10 
percent disability rating under Diagnostic Code 7806 for the 
appellant's service-connected skin condition.  The Board also 
observes that the criteria for rating skin disabilities changed 
August 30, 2002.  67 Fed. Reg. 49,590-99 (July 31, 2002).  The 
appellant was informed of the change by supplemental statement of 
the case (SSOC), issued in August 2003.       

In the instant case, the Board recognizes that the appellant 
underwent a VA skin examination in December 2002.  However, the 
Board notes that the appellant's December 2002 VA skin examination 
does not provide the medical evidence needed by the requisites of 
the newly enacted rating criteria.  Specifically, the examination 
does not discuss the amount of area of the body affected by the 
appellant's service-connected skin condition.  In addition, 
although the examining physician does note that the appellant uses 
prescriptive medication for the treatment of the skin condition, 
the examination report is unclear as to the length of the therapy 
over the period of a year.  As such, the claim must be remanded 
for another dermatological examination.  In other words, the Board 
believes that a new dermatology examination is required to assess 
the severity of the appellant's skin condition characterized by 
acne and recurrent growths under the new rating criteria.

Accordingly, this case is REMANDED to the RO for the following 
actions:  

1.  The RO must review the claims folder and ensure that all VCAA 
notice and duty to assist obligations have been satisfied.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002).  The appellant should be specifically told of the 
information or evidence he needs to submit to substantiate his 
claims and what evidence VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this regard, the RO should 
specifically request that the appellant identify the names, 
addresses, and approximate dates of treatment for all VA and non-
VA health care providers who have treated him for his hemorrhoids 
and skin condition in recent years.  With any necessary 
authorization from the appellant, the RO should attempt to obtain 
copies of pertinent treatment records identified by the appellant 
in response to this request, which have not been previously 
secured, to specifically include any flexible sigmoidoscopy report 
from the appellant's December 2002 VA examination.  

2.  The RO should ensure that its efforts to obtain any VA 
sigmoidoscopy report, and any other additional pertinent medical 
evidence it tries to obtain, are fully documented in the claims 
folder.  If the RO is unsuccessful in obtaining any VA 
sigmoidoscopy report, or any other additional pertinent medical 
evidence, it should inform the appellant and his representative of 
this and ask them to provide copies of the outstanding medical 
records.

3.  After any additional evidence has been obtained and added to 
the record, the RO should make arrangements with the appropriate 
VA medical facility for the appellant to be afforded the following 
examinations: 

(A) A comprehensive VA examination to determine the current 
severity of the appellant's service-connected hemorrhoids.  The 
claims folder and a copy of this remand must be made available to 
the examiner for review in conjunction with the examination.  All 
indicated studies should be performed, and all findings set forth 
in detail.  The examiner should specifically indicate whether the 
disability is manifested by large or thrombotic hemorrhoids, 
whether the hemorrhoids are irreducible, whether there is 
excessive or redundant tissue, whether there is any indication 
that the disability is productive of frequent recurrences, and 
whether there is evidence of persistent bleeding, anemia, or 
fissures.  A complete rationale should be given for all opinions 
and conclusions expressed.  The report prepared should be typed.           

(B) A comprehensive VA dermatological examination to determine the 
current nature and severity of the appellant's service-connected 
skin condition, characterized by acne and recurrent growths.  The 
claims folder and a copy of this remand must be made available to 
the examiner for review in conjunction with the examination.  All 
necessary special studies or tests are to be accomplished.  The 
examiner should be asked to discuss the presence (including 
degree) or absence of ulceration, exfoliation, crusting, systemic 
or nervous manifestations, exudation, itching, or lesions.  In 
addition, the examiner must report all locations where the 
appellant's skin disorder appears (the percentage of the entire 
body) and express an opinion as to whether it is on an exposed 
area, disfiguring, or exceptionally repugnant.  Moreover, the 
examiner should comment as to whether, in the past 12 months, the 
appellant had used systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, and if so, the frequency he had 
used such therapy should be noted.  In the alternative, the 
examiner should note whether the appellant had used a topical 
therapy in the past 12 months.  All findings should be reported in 
detail.  The rationale for all opinions should be explained in 
detail.  The report prepared should be typed.        

4.  The appellant is hereby notified that it is his responsibility 
to report for the examinations and to cooperate in the development 
of the claims.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the event that the appellant 
does not report for the aforementioned examinations, documentation 
should be obtained which shows that notice scheduling the 
examinations was sent to the last known address.  It should also 
be indicated whether any notice that was sent was returned as 
undeliverable.

5.  Thereafter, the RO should review the claims file and take all 
other proper measures to ensure full and complete compliance with 
the duty-to-notify and duty-to-assist provisions of the VCAA.  The 
RO should also ensure that the VA examination reports address all 
questions asked.  If they do not, they must be returned to the 
examiner(s) for corrective action.

6.  Then, the RO should review and re-adjudicate the issues on 
appeal.  If any such action does not resolve each claim to the 
appellant's satisfaction, the RO should issue the appellant a 
supplemental statement of the case.  The SSOC must contain notice 
of all relevant actions take on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  No action is required of the 
appellant until he is notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.






	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



